Conley Byrd, Justice. Appellee John B. Webb brought this action for mandamus against the Board of Trustees of the Teacher Retirement System arid Hoyte R. Pyle as Executive Director. The record here shows that appellee, effective July 1, 1964, while employed in the disability determination unit of Social Security Department, a federally funded state agency, became eligible arid began receiving retirement benefits under the Teachers Retirement Aict, Act 93 of 1957. By this action Mr. Webb asked the court to declare Act 624 of 1969, which prevents a retirant under the Teachers Retire-merit Acb from drawing teacher retirernent benefits while on the public payrolls, ineffective as to him, because his rights had already become vested! Appellants Hoyte R. Pyle, et al, appeal from an order granting the petition for mandamus and among other grounds for relief ask that the cause be dismissed for lack of jurisdiction. In Nethercutt v. Pulaski County Special School District, 248 Ark. 143, 450 S. W. 2d 777, we held that chancery courts were without jurisdiction to issue writs of mandamus. In that action incidental relief by way of a declaratory judgment was also asked. See also, Harber v. Rhodes, 248 Ark. 1188, 455 S. W. 2d 926 to the same effect. It follows that the present action for mandamus must be dismissed without prejudice to the appellee to pursue any remedies that he may have ip a court of law.. Reversed and dismissed.